Citation Nr: 0930873	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-20 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant, the Veteran's son, may be recognized 
as the helpless child of the Veteran for VA benefit purposes.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from December 1942 to January 
1944.  He died in February 1970.  The appellant is the 
Veteran's son.  The appellant was born December [redacted], 
1958; he thus turned age 18 on December [redacted], 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that permanent 
incapacity for self-support was not established for the 
appellant.

The appellant failed to report for a hearing scheduled to 
have taken place at the RO by a Veterans Law Judge in June 
2009.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The individual for whom benefits are sought is the son of 
the Veteran who was born in December 1958; his 18th birthday 
was in December 1976.

3.  The appellant filed his claim for recognition as a 
helpless child in July 2006, at which time he was 47 years of 
age.

4.  Records from the Social Security Administration (SSA) 
indicate the appellant's disability began in September 2001, 
at which time he was 42 years of age.

5.  The claimant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled by 
information provided to the appellant in correspondence from 
the RO dated in August 2006.  The notice letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist him in completing his claim, identified the 
claimant's duties in obtaining information and evidence to 
substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. 
App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008, as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

The record contains a copy of a SSA Disability Determination 
and Transmittal form, dated in January 2002, which shows that 
the appellant was deemed to be disabled in September 2001.  
He has not submitted any evidence demonstrating that he was 
permanently incapable of self-support before the age of 18.  
He does assert that he was very ill as a child causing him to 
miss a large amount of school.  He asserts that his later 
diagnosed multiple sclerosis (first medically documented in 
2003) is a disease which takes many years to be diagnosed, 
seemingly implying that it was manifested to some degree when 
he was a child.  See VA Form 9 received in July 2007.  He 
also claims that supplied school records dating before the 
time he turned 18 years old, showing numerous absences, go to 
support his argument that he was "very sick."  Id.  In 
essence, he claims that his disorders manifested by heart 
disease and multiple sclerosis, should be recognized as 
existing from childhood.  See notice of disagreement, 
supplied VA in April 2007.  

The appellant has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
claimant, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.

Analysis

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1), 3.356 (2008).

The appellant essentially contends that he became permanently 
incapable of self-support before the age of 18, which, if 
supported by the evidence, would render him a child of the 
Veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).

The record includes his application, shown in the form of a 
VA Form 21-534 received in July 2006, for benefits that 
indicates that he is the biological son of the Veteran, and 
that he was born in December 1958.  He, thus, attained the 
age of 18 in December 1976.  This original claim for benefits 
was submitted by the appellant when he was 47 years of age.  
As noted above, a copy of a SSA Disability and Transmittal 
form shows that the appellant was determined to be disabled 
in September 2001, suffering from a primary diagnosis of 
blindness and low vision and a secondary diagnosis of 
multiple sclerosis.  The appellant's application for SSA 
benefits notes he indicated that he had been unable to work 
since December 25, 1997.  

A statement submitted by the appellant, and also received by 
VA in July 2006, notes that he claimed to be totally disabled 
due to multiple sclerosis and a serious heart condition.  


Pertinent evidence on file includes private medical records 
dated from 1992 to 2004.  As noted above, the appellant 
turned 18 years old in 1976; thus the earliest of these 
acquired medical records are dated about 16 years following 
the time he turned 18 years old.  

A letter from a private physician shows that the appellant 
underwent a neurologic consultation in January 1998.  The 
consultation concerned evaluation of left eye impaired 
vision.  The appellant had apparently woke up on Christmas 
day with significant left eye vision impairment.  Left optic 
neuritis with significant impairment of vision was diagnosed.  
The Board observes that the appellant did report his 
involvement in an automobile accident in July 1995, which 
resulted in his missing work for a number of months due to a 
lower back injury.  

A November 2001 letter from a private physician includes a 
reference to dictation accomplished in May 1998.  The letter 
notes that at that time visual examination of the appellant 
showed severe optic neuropathy to the left eye.  He added 
that it was unlikely that the left eye visual acuity would 
improve.  

An examination was conducted in January 2002 by the 
Department of Labor, Division of Disability Determination 
Services.  The examination was requested by the SSA.  Review 
of the examination report shows that the appellant claimed to 
have been hospitalized in June 1995 following his involvement 
in a motor vehicle accident.  He reported having a 12th grade 
education and last having worked 4 years earlier.  He added 
that he was in a "normal state of health" until his June 
1995 accident.  

A private neurology clinic progress note dated in March 2003 
includes a diagnosis of disseminated disease of the nervous 
system most likely multiple sclerosis was provided.  


A January 2004 private hospital record shows that the 
appellant was admitted for complaints of progressive 
shortness of breath and was found to be in congestive heart 
failure.  The discharge diagnoses included idiopathic 
cardiomyopathy, congestive heart failure, history of asthma, 
multiple sclerosis, myalgias, and depression.  

An April 2005 private medical record shows complaints by the 
appellant of right upper and lower extremity numbness.  NCV 
(nerve conduction studies) showed no evidence of ulnar 
neuropathy or polyneuropathy on the bilateral upper 
extremities; abnormal NCS of the bilateral lower extremities 
was reported.  

An April 2007 private neurology clinic progress note reveals 
a diagnosis of multiple sclerosis.  

In support of his claim the appellant has associated with the 
claims file school records concerning his education history.  
These records are dated from 1963 to 1976.  The Board 
acknowledges that several of these records note increased 
absenteeism.  He is also shown to have been afforded physical 
examinations by his own medical doctor between the years of 
1963 and 1973.  The appellant is shown to have withdrew from 
Eastbrook Junior High School in June 1974.  He was also 
removed from the 11th grade while attending Bergen County 
Vocational Technical School in January 1976 due to 
consistently poor attendance.  


To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

After a full review of the record, including the SSA 
disability records on file, indicating disability beginning 
in September 2001 (at which time the claimant was forty two 
years of age) and the lay statements from the claimant 
asserting that his disablement existed from his early youth 
(supported totally by the submission of school records 
showing a high absentee rate as well as of a finding showing 
the appellant dropped out of school on more than one 
occasion), the Board is unable to conclude that the record 
demonstrates that he was incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.

Again, the Board again observes that the most proximate 
medical records on file to the appellant's 18th birthday (in 
December 1976) are dated in 1992.  As above reported, for 
purposes of initially establishing helpless child status, the 
claimant's condition subsequent to his or her eighteenth 
birthday is not for consideration.  However, if a finding is 
made that a claimant was permanently incapable of self-
support as of his or her eighteenth birthday, then evidence 
of the claimant's subsequent condition becomes relevant for 
the second step of the analysis, that is, whether there is 
improvement sufficient to render the claimant capable of 
self-support.  Here, based on the information available to 
the Board to review, the evidence is completely devoid of any 
probative evidence to support a finding to show that the 
appellant was permanently incapable of self-support at the 
time of his eighteenth birthday.  Thus, VA is not required to 
proceed further.

As for the assertions of the appellant, he can observe and 
report symptoms observable by a lay person, but they are not 
competent to establish that he was permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The probative evidence 
of record simply does not establish such incapacity at the 
time the appellant attained the age of 18.

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appellant, the Veteran's son, is not entitled to 
recognition as a "helpless child" of the Veteran on the 
basis of permanent incapacity for self-support.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


